Judgment modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court granted plaintiff’s motion for summary judgment and ordered that plaintiff be granted a tax exemption *888pursuant to Real Property Tax Law § 420-a (1) (a) for its community center located in the City of Rochester. Defendant contends that plaintiff failed to demonstrate entitlement to tax exempt status under any one of the discrete categories denoted in Real Property Tax Law § 420-a (1) (a). We disagree.
Real Property Tax Law § 420-a (1) (a) provides: "Real property owned by a corporation or association organized or conducted exclusively for religious, charitable, hospital, educational or moral or mental improvement of men, women or children purposes, or for two or more such purposes, and used exclusively for carrying out thereupon one or more of such purposes either by the owning corporation or association or by another such corporation or association as herein-after provided shall be exempt from taxation as provided in this section.” The Court of Appeals has held that section 420-a (1) (a) of the Real Property Tax Law "encompass[es] property used primarily for various and varied charitable and educational purposes and the moral and mental improvement of the citizenry” (Symphony Space v Tishelman, 60 NY2d 33, 37, citing Mohonk Trust v Board of Assessors, 47 NY2d 476, 484). The record establishes that plaintiff is a not-for-profit corporation and that its activities include a peer facilitation counseling program, a speakers bureau providing speakers to high school and university classes and other organizations and the publication of a monthly newspaper. Those activities are available free of charge to the general public. Based on those facts, we conclude that plaintiff corporation is "organized or conducted exclusively for * * * educational or moral or mental improvement of men, women, [and] children” and thus, that Supreme Court properly granted summary judgment ordering that plaintiff be granted tax exempt status.
Supreme Court erred, however, in awarding summary judgment on plaintiff’s cause of action under 42 USC § 1983 for violating plaintiff’s civil rights. Although defendant vigorously opposed plaintiff’s application for tax exempt status, we conclude that its actions did not constitute a violation of plaintiff’s civil rights. Thus, the cause of action alleging a violation of 42 USC § 1983 is dismissed and the court’s award of attorney’s fees pursuant to 42 USC § 1988 is vacated.
Finally, the court improvidently exercised its discretion in ordering a hearing to determine whether sanctions should be awarded under 22 NYCRR 130-1.1 (a). We conclude that sanctions are not warranted on this record.
All concur except Callahan, J. P., who dissents in part and votes to reverse in the following Memorandum.